The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Inventor’s Response
The merits of this case have been carefully considered in light of inventor’s response received 8/10/2022. In amending the drawings, the inventor has introduced new matter necessitating a rejection of the claim. Therefore, this Office action is made FINAL.

Specification Objection
The description of FIG. 1 is objected to for the use of the term, “showning.” To overcome, the examiner recommends amending the term to read: - - showing - -

New Matter: Claim Rejection: 35 U.S.C. § 112(a) 
The claim is FINALLY rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The original disclosure does not reasonably convey to a designer of ordinary skill in the art that inventor was in possession of the design now claimed at the time the application was filed. See In re Daniels, 144 F.3d 1452, 46 USPQ2d 1788 (Fed. Cir. 1998); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).
	
The drawings in the replacement sheets of 8/10/2022 resulted in a design that looks different from the original drawings and are now rejected for introducing new matter. Therefore, the application is now rejected because of the introduction of new matter. 

Below is an illustration showing the original FIGS. 1.1 – 1.5 next to the replacement figures to demonstrate the differences.

    PNG
    media_image1.png
    707
    1464
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    712
    1400
    media_image2.png
    Greyscale

    PNG
    media_image1.png
    707
    1464
    media_image1.png
    Greyscale



To overcome, the examiner asks the inventor to remove the feature line added in the replacement sheets of 8/10/2022.  

“Adequate description of the invention guards against the inventor’s overreaching by insisting that he recount his invention in such detail that his future claims can be determined to be encompassed within his original creation.” Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 19
USPQ2d 1111 (Fed. Cir. 1991)

(‘The [written description] inquiry is simply to determine whether the inventor had possession at the earlier date of what was claimed at the later date.’).”; In re Owens, 106 USPQ2d 1248
(CAFC 2013).

Therefore, the particular overall appearance of the design now claimed, is considered to be a change in configuration not supported by the original disclosure in the manner required by 35
USC 112(a). The inventor/s was/were not in possession of the design now claimed, as the design now claimed is not recognizable in the original design, to the exclusion of other designs, and as the design now claimed was not explicitly described in the earlier application papers.

Conclusion
THIS ACTION IS MADE FINAL.  The inventor is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BRYAN REINHOLDT JR. whose telephone number is 571-270-3293.  The examiner can normally be reached on Monday - Friday 1:00PM - 8:00PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, the inventor/s is/are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu, can be reached on 571-272-8601. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/S. BRYAN REINHOLDT JR./Primary Examiner, Art Unit 2922